887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy COVINGTON, Petitioner-Appellant,v.Talmadge BARNETT;  Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 89-6645.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Oct. 6, 1989.Rehearing and Rehearing En Banc Denied Jan. 29, 1990.

Jimmy Covington, appellant pro se.
Barry Steven McNeill (Office of the Attorney General of North Carolina), for appellee.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Jimmy Covington seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  The magistrate found five of Covington's claims procedurally barred and alternatively found them, and his remaining claims, without merit.  In accepting the recommendation of the magistrate, the district court dismissed these five claims on the ground of procedural bar and dismissed the others on the merits.  Under Harris v. Reed, 57 U.S.L.W. 4224 (U.S. Feb. 22, 1989) (No. 87-5677), none of Covington's claims were procedurally barred because the last state court to render judgment in his case, the North Carolina Supreme Court, did not expressly apply a procedural bar.  However, our review of the record reveals that all of Covington's claims are without merit.


2
Accordingly, we grant permission to proceed in forma pauperis, deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.